

116 HRES 486 IH: Honoring the life and legacy of John Havlicek.
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 486IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Mr. Johnson of Ohio (for himself, Mr. Jordan, Mr. McKinley, Ms. Kaptur, Mr. McGovern, Mrs. Beatty, Mr. Keating, Mr. Lynch, Mr. Latta, Mr. Joyce of Ohio, Mr. Neal, Mr. Stivers, Mr. Davidson of Ohio, Mr. Gibbs, Mr. Chabot, Mr. Kennedy, and Mr. Turner) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the life and legacy of John Havlicek. 
Whereas John Joseph Havlicek was born in the eastern Ohio mining town of Martins Ferry, Ohio, on April 8, 1940; Whereas John Havlicek was the son of Frank Havlicek and Mandy Havlicek; 
Whereas John Havlicek grew up in a loving family in Martins Ferry, Ohio, and was instilled with strong family values of hard work and good sportsmanship; Whereas John Havlicek was a three-sport All-State athlete at Bridgeport High School, where he played basketball, baseball, and football; 
Whereas John Havlicek began his successful basketball career by becoming a two-time All-Ohio Valley Athletic Conference (OVAC) Class AA basketball player and led the Bridgeport Bulldogs to win the OVAC AA crown in 1958; Whereas John Havlicek had incredible stamina and was known for wearing out opponents with his relentless baseline-to-baseline efforts; 
Whereas John Havlicek scored 1,594 career points in 59 games and averaged more than 30 points per game the last two seasons as a Bridgeport High School basketball player; Whereas John Havlicek continued his basketball success as a student-athlete at Ohio State University, where he also played baseball his freshman year and batted over .400; 
Whereas John Havlicek earned the status of All-American as a basketball player at Ohio State University and played with fellow Buckeyes Jerry Lucas, Bobby Knight, and Larry Siegfried; Whereas, during his sophomore season, John Havlicek helped Ohio State University win the 1960 NCAA Division I Men’s Basketball Championship by scoring 12.2 points per game; 
Whereas John Havlicek twice earned All-Big Ten Conference Honors and the Ohio State Buckeyes compiled a 78–6 record during his three varsity basketball seasons; Whereas, in 1962, John Havlicek was drafted by the Boston Celtics of the National Basketball Association (NBA) and the Cleveland Browns of the National Football League (NFL); 
Whereas John Havlicek played several exhibition games as a wide receiver for the Cleveland Browns and later joined the Boston Celtics roster; Whereas John Havlicek was an NBA All-Rookie Team selection for the 1962–1963 season and averaged 14.3 points during his rookie year; 
Whereas John Havlicek led the Boston Celtics in scoring for the 1963–1964 season, averaging 19.9 points, and made the All-NBA Second Team; Whereas, from 1964–1969, John Havlicek routinely played the most minutes, along with Bill Russell, and was one of the most durable players in the history of the Boston Celtics franchise; 
Whereas John Havlicek’s steal of Hal Greer’s inbounds pass in the final seconds of Game 7 of the 1965 Eastern Conference Finals against the Philadelphia 76ers remains one of the most famous plays in NBA history; Whereas John Havlicek became the first NBA player to score 1,000 points in 16 consecutive seasons; 
Whereas John Havlicek was named as the 1974 NBA Finals Most Valuable Player (MVP); Whereas, in 1,270 regular-season games, John Havlicek grabbed 8,007 rebounds, recorded 6,114 assists, scored 26,395 points, and averaged 20.8 points to rank as the Boston Celtics’ all-time leading scorer; 
Whereas John Havlicek appeared in 13 consecutive NBA All-Star Games, earned 11 selections to the All-NBA First or Second Team, and was named to the NBA All-Defense First or Second Team eight times; Whereas John Havlicek retired in 1978 after 16 NBA seasons and 8 NBA Championship wins with the Boston Celtics; 
Whereas John Havlicek was named one of the 50 greatest players in NBA history and is enshrined in the Basketball Hall of Fame; Whereas John Havlicek was a loving father and husband to his wife Beth, son Chris, and daughter Jill; 
Whereas John Havlicek was viewed by his friends and former teammates as the quintessential Boston Celtic—a tireless, unselfish, and loyal man who inspired others to be their best; and Whereas John Havlicek’s charitable nature inspired his efforts to enhance the care and lives of children in need: Now, therefore, be it 
That the House of Representatives— (1)extends its deepest condolences to the family of John Havlicek; 
(2)recognizes and honors John Havlicek— (A)as one of the greatest basketball players of all time; 
(B)for his many contributions to professional basketball, the Boston Celtics, the city of Boston, and the State of Ohio; and (C)for transcending the game of basketball and becoming a timeless symbol of athletic talent, the embodiment of integrity, and a role model as a loving father and husband; and 
(3)respectfully requests that the Clerk of the House of Representatives communicate this resolution to the Senate and transmit an enrolled copy of this resolution to the family of John Havlicek. 